Citation Nr: 1808844	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral foot and ankle arthritis.

2. Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to November 1985, and again in February 1987 to January 1989. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1. The Veteran's bilateral ankle and foot arthritis is etiologically attributable to his active service. 

2. The Veteran's bilateral knee disability is etiologically attributable to his active service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral ankle and foot arthritis have been met.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral knee disabilities have been met.  38 U.S.C. §§  1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports grants of service connection for the Veteran's bilateral foot and ankle arthritis, and his bilateral knee disabilities.  First, there is evidence of current disabilities. The Veteran has extensive treatment records showing continuous treatment of bilateral foot, bilateral ankle, and bilateral knee disabilities. 

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran has consistently stated that he was involved in foot, ankle, and knee injuries during his service, specifically through his artillery MOS and rappelling down a wall during trainings.  See August 2017 Board hearing transcript. Furthermore, the Veteran's service treatment records indicate that the Veteran was treated for ankle pain in January 1983 and knee pain in April 1983. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral foot and ankle arthritis and bilateral knee disabilities are related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, the evidence of record includes a November 2012 private medical opinion that stated that "it is likely that [the Veteran's] bilateral ankle conditions and flat feet he has today was caused by his military service." In formulating this opinion, the private medical doctor relied on a review of the Veteran's file, and an in-person examination of the Veteran. In addition, the opinion is supported with rationale that there is no evidence to support that there is a different cause for the Veteran's bilateral ankle and feet disabilities. The private medical opinion also notes the injuries suffered by the Veteran in 1983 and 1984 during his active service. Next, the evidence of record includes a December 2012 private medical opinion that stated that it is "at least as likely as not that [the Veteran's] bilateral knee condition that he has today was caused by military service."  In formulating this opinion, the private medical doctor relied on a review of the Veteran's file, and an in-person examination of the Veteran. In addition, the opinion is supported with a rationale that there is no evidence to support that there is a different cause for the Veteran's knee pain. Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's anxiety disorder is related to his military service.


ORDER

Entitlement to service connection for bilateral foot and ankle arthritis is granted.

Entitlement to service connection for bilateral knee disabilities is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


